          Case 2:20-cv-01119-APG-NJK Document 33 Filed 07/10/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 EI CORPORATION, INC.,                                   Case No.: 2:20-cv-01119-APG-NJK

 4          Plaintiff                                   Order Denying Motion for Leave to File
                                                            Partially Redacted Documents
 5 v.
                                                                       [ECF No. 31]
 6 GALLANT CAPITAL PARTNERS, LLC;
   QUALITY BUILT, LLC; and JOHN
 7 GILLETT,

 8          Defendants

 9         Plaintiff Ei Corporation moves for leave to file redacted versions of its reply and exhibits

10 attached to the reply. ECF No. 31. The plaintiff has not complied with Local Rule IA 10-5 for

11 the proper means to file materials under seal. Particularly, the plaintiff’s motion gives me no

12 way to evaluate whether the information should be redacted under Kamakana v. City and County

13 of Honolulu, 447 F.3d 1172 (9th Cir. 2006).

14         I THEREFORE ORDER that plaintiff Ei Corporation’s motion for leave to file redacted

15 documents (ECF No. 31) is DENIED without prejudice to the plaintiff filing a properly

16 supported motion to seal.

17         DATED this 10th day of July, 2020.

18
                                                         ANDREW P. GORDON
19                                                       UNITED STATES DISTRICT JUDGE

20

21

22

23
